1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of the invention of Group III, drawn to a method of producing the composition of Group I, in the reply filed on July 8, 2022 is acknowledged.
Applicant’s election of the species Wnt in the reply filed on July 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The election of species requirement set forth in the Office action mailed March 8, 2022 is hereby withdrawn.  The pending claims have been examined on the merits in their entirety.
3.	The drawings are objected to because paragraphs [0028], [0029], [0035], and [0036] indicate that at least some of the drawings are color drawings; however, no color drawings have been filed with this application.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
As an alternative to complying with the rules for submission of color drawings, it would be acceptable to delete from the specification all references to colors in the drawings.
4.	The drawings are objected to because in Figure 2, “trehalose” is misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The disclosure is objected to because of the following informalities: At paragraph [0028], line 1, “11A-f” should be changed to “11A-F”.  Appropriate correction is required.
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 67 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no original disclosure supporting the recitation of promoting tissue regeneration wherein the tissue is sebaceous glands, sweat glands, or arrector pili muscles, as is recited in new claim 67.  The original disclosure of the invention does not explicitly, implicitly, or inherently recite these particular tissues.  In the preliminary amendment filed July 8, 2022, Applicant did not particularly point out where the original disclosure of the invention provides written descriptive support for the full scope of claim 67.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34 and 49-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble to independent claim 34 recites producing complexes of cyclodextrin with Wnt, Hh, or both.  However, claim 34, line 4, requires the animal cells to produce both Wnt “and” Hh.  It is unclear if Inventor intends to require the animal cells to produce both Wnt and Hh proteins while only requiring one of these two proteins to be complexed with the cyclodextrin.  
8.	Claims 34 and 49-71 are objected to because of the following informalities:  At claim 34, line 2, “of” (second occurrence) should be changed to “or”.  Appropriate correction is required.
9.	Claims 34 and 49-71 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) and the claim objection set forth in this Office action.  The prior art of record does not teach or render obvious the claimed method comprising a combination of three steps, i.e. the culturing step, the incubating step, and the obtaining step.
	Beachy et al (U.S. Patent Application Publication 2007/0053883) is cited as art of interest, teaching contacting stem cells with a combination of a sterol-depleting agent such as β-cyclodextrin and a differentiation signaling protein such as hedgehog protein.  See, e.g., the Abstract and claim 1.  However, there is no evidence of record to establish that stem cells inherently produce Wnt and/or Hh proteins as required by the culturing step of independent claim 34; and there is no motivation or any other type of suggestion for contacting stem cells which are producing Wnt and/or Hh proteins with a combination of β-cyclodextrin and hedgehog protein.
	Papadimitriou (U.S. Patent No. 6,207,718) is cited to show the general state of the art, teaching pharmaceutical compositions comprising a hedgehog protein and a cyclodextrin.  See, e.g., the Abstract and claim 1.
	The Guimaraes et al article (Journal of Controlled Release, Volume 290, pages 75-87, available online 02 October 2018) is cited as art of interest.  Firstly, at least claims 34-66, 68, and 69 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/587,338 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed subject matter.  Accordingly, the Guimaraes et al article is not available as prior art under 35 U.S.C. 102 against instant claims 34-66, 68. and 69.  Secondly, although the lung cancer cells tested in the Guimaraes et al article are producing Wnt and are contacted with cyclodextrins in the form of a complex with LGK974, insufficient evidence is of record to conclude that upon contact of the lung cancer cells with the CD:LGK974, Wnt will inherently form complexes with the already-complexed CD. 
	The Witkowski et al article (Protein Expression and Purification, Vol. 106, pages 41-48), cited in the Information Disclosure Statement filed May 2, 2021, has been carefully considered but is not deemed to anticipate or render obvious the instant claimed method.  The Witkowski et al article teaches using a buffer solution comprising MβCD to elute Wnt3a from iminodiacetic acid-derivatized Sepharose beads.  See, e.g., the Abstract.  However, the Witkowski et al article does not teach or render obvious the claimed step of incubating animal cells in a harvest solution comprising a cyclodextrin; and the use of MβCD to elute Wnt3a from a solid support does not provide any motivation or other type of suggestion and does not provide any reasonable expectation of success that MβCD can be used to elute Wnt3a from an animal cell.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
August 4, 2022